

116 HR 889 IH: United States and Republic of Korea Alliance Support Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 889IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Gallagher (for himself, Mr. Malinowski, Mr. Hurd of Texas, Mr. Panetta, Ms. Stefanik, Mr. Kim, Mr. Taylor, and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the use of funds to reduce the total number of members of the Armed Forces serving on
			 active duty who are deployed to the Republic of Korea, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States and Republic of Korea Alliance Support Act. 2.Limitation on use of funds to reduce the total number of members of the Armed Forces serving on active duty who are deployed to the Republic of Korea (a)Sense of CongressIt is the sense of Congress that—
 (1)it is in the United States national interest to maintain treaty alliances and its forward military presence in the Indo-Pacific region to deter conflict and preserve peace and security;
 (2)the United States fully stands behind commitments to its allies in Northeast Asia as articulated in the Mutual Defense Treaty Between the United States and the Republic of Korea and the Treaty of Mutual Cooperation and Security between the United States and Japan;
 (3)the alliances between the United States and the Republic of Korea and between the United States and Japan form the bedrock of regional stability in the Indo-Pacific region, including with respect to the threat posed by North Korea;
 (4)the withdrawal or significant reduction of United States Armed Forces from the Republic of Korea may risk upsetting the military balance in that region; and
 (5)Congress should be consulted in advance of any significant changes to the status quo on the Korean Peninsula.
 (b)LimitationNone of the funds made available to the Department of Defense for fiscal year 2019 may be used to reduce the total number of members of the United States Armed Forces serving on active duty who are deployed to the Republic of Korea below 22,000 unless—
 (1)the Secretary of Defense first submits to the appropriate congressional committees a report on— (A)the effect of such reduction on preserving deterrence on the Korean Peninsula;
 (B)the anticipated reaction of North Korea to such reduction; (C)the effect of such reduction on increasing incentives for the Republic of Korea to develop an independent nuclear deterrent;
 (D)the effect of such reduction on the long-term military and economic partnership between the United States and the Republic of Korea and the United States and Japan, respectively; and
 (E)the effect of such reduction on the military balance between the United States and the People’s Republic of China and between the United States and the Russian Federation;
 (2)the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, first certifies to the appropriate congressional committees that—
 (A)such a reduction is in the national security interest of the United States and will not significantly undermine the security of United States allies in the region;
 (B)the Secretary has appropriately consulted with allies of the United States, including the Republic of Korea and Japan, regarding such a reduction; and
 (C)the Republic of Korea would be fully capable of defending itself and deterring a conflict on the Korean Peninsula following such a reduction; and
 (3)such a reduction supports and is consistent with the most current national defense strategy under section 113 of title 10, United States Code.
 (c)Appropriate congressional committees definedIn this section, the term relevant congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 